ORDER
This matter having been duly presented to the Court, it is ORDERED that ROBERT C. BROWN of OLD BRIDGE, who was admitted to the bar of this State in 1988, and who was suspended from the practice of law for three months by Order of this Court dated April 7, 1997, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent shall register for and attend the New Jersey Institute for Continuing Legal Education course on “Managing Life as a Lawyer,” which is to be given in October 1997; respondent shall submit satisfactory evidence of his attendance at this program to the Clerk of the Supreme Court.